DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Beaton and Mr. Maag (Reg No. 32,363) on 01/10/2022.
The application has been amended as follows: 

Amend claim 1 as follows:
1. A method of manufacturing an electrode, the method comprising:
disposing a three-dimensional substrate in a metal nitrate solution; 
drying; and 
thermally phosphatizing with a phosphorus source under inert gas to form a metal based phosphate catalyst on the substrate, wherein the metal-based phosphate catalyst comprises a metal selected from iron, manganese, copper, nickel, or a combination thereof, wherein the metal-based phosphate catalyst comprises ferrous metaphosphate (Fe(PO3)2), nickel metaphosphate (Ni(PO3)2), manganous metaphosphate (Mn(PO3)2), or a combination thereof. 

Amend claim 14 as follows:
14. An electrode comprising:
a substrate; and 
a metal-based phosphate catalyst formed on a surface of the substrate, 
wherein the metal-based phosphate catalyst comprises a metal selected from iron, manganese, copper, nickel, or a combination thereof, wherein the metal-based phosphate catalyst comprises ferrous metaphosphate (Fe(PO3)2), nickel metaphosphate (Ni(PO3)2), manganous metaphosphate (Mn(PO3)2), or a combination thereof.

Cancel claim 17. 

Amend claim 21 as follows:
21. A method of electrocatalytic water splitting, the method comprising:
forming an oxygen-evolving electrocatalyst comprising a uniform distribution of a metal-based phosphate catalyst on a conductive substrate, wherein the metal-based phosphate catalyst comprises a metal selected from iron, manganese, copper, nickel, or a combination thereof, wherein the metal-based phosphate catalyst comprises ferrous metaphosphate (Fe(PO3)2), nickel metaphosphate (Ni(PO3)2), manganous metaphosphate (Mn(PO3)2), or a combination thereof; and 
utilizing the oxygen-evolving electrocatalyst as an electrode for the oxygen evolution reaction. 
Election/Restrictions
Claim 14 allowable. Claims 1-13 and 21-25, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement restricting inventions I, II, and III, as set forth in the Office action mailed on 11/05/2021, is hereby withdrawn and claims 1-13 and 21-25 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
  Allowable Subject Matter
Claims 1-16 and 18-25 allowed.
Reasons for Allowance
in addendum to the reasons for the indication of allowable subject matter as set forth in the Office Action mailed 11/05/2021, prior art reference US Patent No. 6,225,009 discloses a cathodic active material including a compound of Mn metaphosphate [Column 11 lines 40-50]. However, the cathode electrode material is an active material taking part in redox electrochemical reactions, so it cannot be a catalyst as required by the claims. 
Prior art reference US PGPub 2011/0136047 discloses various electrode metal phosphate catalysts [0012, 0013, 0015], but the formulas do not correspond to the metaphosphate catalysts as required by the claims [0013]. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






 Art Unit 1725